UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2023


ALAN BRIAN FABIAN,

                Defendant - Appellant,

          v.

ZVI GUTTMAN, for Strategic Partners International, Inc.,

                Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, Senior District
Judge. (1:11-cv-03155-WMN; 99-00443)


Submitted:   December 13, 2012            Decided:   December 21, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan Brian Fabian, Appellant Pro Se.    John J. Leidig, SHAPIRO,
SHER, GUINOT & SANDLER, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alan B. Fabian appeals from the district court’s order

upholding     the    bankruptcy    court’s     determination       that    Fabian’s

debt     to      Strategic       Partners       International,           Inc.,   is

nondischargeable in bankruptcy.               Our review of the record and

the    arguments     of   the   parties    discloses    no    reversible     error.

Accordingly, we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the district court.                      Fabian v.

Guttman,      Nos.   1:11-cv-03155-WMN;        99-00443      (D.   Md.    July   19,

2012).     We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented     in   the    materials

before   this    court    and   argument      would   not    aid   the   decisional

process.

                                                                           AFFIRMED




                                          2